Cook, P. J.,
delivered the opinion of the court.
Mr. Small sued the appellant railroad company for injuries received by him while he was a passenger. The facts of the case are about these: Mr. Small was a resident of Winona, and, being in' Jackson and desiring to return to his home at Winona, he went to appellant’s depot and purchased a ticket, which entitled him to passage on appellant’s trains from Jackson to Winona. It was his purpose to take passage on the train of defendant due to arrive somewhere about midnight. After waiting for some time in the waiting room provided for passengers the train arrived, and he immediately left the waiting room for the purpose of boarding the train. It seems that defendant’s station at Jackson was a union depot 'for all the railroads entering and departing from Jackson. The tracks were on the west side of the depot, and it seems that the train appellee was to take passage, on usually came on the second track west of the depot, and it is said in the brief of counsel for appellant that the place where this train habitually opened its doors to receive passengers was on the west side of the northbound trains. Appellant, however, did not know of this .rule or custom, and therefore he proceeded to go upon the east side of the standing train towards the day coach-' es which were next to the locomotive pulling the train, the Pullman coaches being at the rear of the train. When he had almost gotten to the locomotive somebody . on the west side of the train cried, “All aboard!” and, believing that the train was about to pull out, he left the sidewalk for the track, and began running up the track to reach the head of the train and go around to the west side for the purpose of getting on the train, he, in the meantime, having discovered that he had made a mistake in trying to board the train on the side next to the depot. This mistake is probably a natural one to persons from the rural districts or the smaller towns of the state. While he was hurrying along he stubbed his toe *862on the projecting side of a wooden sidewalk leading from the depot proper across the track to the west, and fell upon his knees on the walk, seriously and permanently injuring himself. There was no light at or near the sidewalk; there were no signs indicating the side on which the trains were to be entered; and there were no guides to direct passengers.
The trial judge instructed the jury that appellee was a passenger, and that it was the duty of the company to use the highest degree of care to protect him from injury. This instruction it is claimed was error. Appellant insists that the only duty it owed to appellant in the circumstances was to keep its premises in a reasonably safe condition.
This court, in the Smith Case, 103 Miss. 150, 60 So. 73. seems to have approved the rule adopted by the trial court in the present case. However, as we view the record in this case, the plaintiff was entitled to a verdict under the undisputed facts, under either of the rules.
It seems to us that it was reasonably to have been anticipated that some passenger would very likely make the same mistake that appellee made in this case, and that he would very likely stumble over the hidden sidewalk and hurt himself. It seems clear that it was negligence not to provide a light, so that persons situated as appellee was could have seen the obstruction, either that, or it was the duty of the company to have provided some means to indicate the safe way to the train.
The verdict was small, we think, and we believe that it was inevitable that appellee would recover.

Affirmed.